DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claims 12, 14-20, 22, and 24 are pending in the instant office action.
Claims 12, 20, and 22 have been amended.
Claims 1-11, 13, 21, and 23 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12, 14-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., (U.S. Pub. 2019/0165610).
With respect to claims 12, 20, and 22: Hong teaches a charging device, comprising: a charging unit configured to switch (‘610, fig. 5, switch 170, par. 81) between (a) contactlessly charging at least one rechargeable battery unit (‘610, fig. 1, 301) , and (b) contactlessly charging at least one further rechargeable battery unit having a configuration different from the at least one rechargeable battery unit (‘610, fig. 1, 302, see par. 46 the resonance characteristics are different results different battery configuration and also see par. 19 and par. 51. Notes: battery of wearable (smart watch) is different battery of smart phone), wherein the charging unit includes at least a first charging operating mode for transmitting electrical energy (‘610, par. 9 and par. 14-18);
wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy, and wherein the second charging operating mode differs from the first charging operating mode in at least one charging parameter (‘610, par. 9 and par. 14-18, includes standard mode, single charging mode, and multi-charging mode); and at least one rechargeable battery for a contactless charging with the charging unit (‘610, see fig. 1, smart phone and smart watch are contained at least one rechargeable battery), 
wherein the charging parameter is a continuous energy transmission and/or an intermittent energy transmission (610, par. 85, i.e., the information/parameter may include any one or any combination of any two or more of a magnitude of the necessary 
wherein the charging unit is configured to transmit energy continuously and intermittently to the at least one rechargeable battery unit (‘610, par. 15, par. 55, par. 85-86, the power is transferred using first resonance circuit in the single charge mode and second transmits the ping signal. Notes: two or more of a magnitude of the necessary power of ping signal (intermittently) and single charge mode and multi-charge mode are continuously).
Lee does not teach the charging unit for machine tool, instead of charging for mobile terminal (i.e., smart phone and smart watch) (‘610, fig. 1).
It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.

With respect to claim 14: Hong teaches the charging device of claim 12, wherein the charging parameter is a charging power (‘610, par. 85, magnitude of the necessary power).  

With respect to claim 15: Hong teaches the charging device of claim 12, wherein the charging unit includes at least one energy transmission unit for making available at least two different charging powers (‘610, fig. 1, charging both smart watch and smart phone are different powers).  

With respect to claim 16: Hong teaches the charging device of claim 15, wherein the energy transmission unit includes at least one coil unit (‘610, fig. 1-2 and fig. 5, first and second resonate circuits).  

With respect to claim 17: Hong teaches the charging device of claim 12, wherein the charging unit includes at least four different charging operating modes (‘610, par. 15, standby mode, single mode, and multi-mode, and the combine at least one of those modes to have the forth modes).  

With respect to claim 18: Hong teaches the charging device of claim 12, wherein the charging unit includes a control electronics system for setting one of the charging operating modes, based on at least one 4rechargeable battery parameter (‘610, par. 9 and par. 14).  

With respect to claim 19: Hong teaches the charging device of claim 12, further comprising: a detection unit for detecting at least one rechargeable battery parameter of a rechargeable battery unit to be charged (‘610, par. 13, par. 89, par. 91, battery level).  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., (U.S. Pub. 2019/0165610) in view of Low et al., (U.S. Pub. 20140143933).
With respect to claim 24: Hong teaches charging device of claim 15, wherein the energy transmission unit includes at least one coil unit (‘610, fig. 1-2, 130 and 150).

Low teaches a system for wirelessly charging a wristworn device having the at least one coil unit includes a multiple interconnectable coil elements (‘933, fig. 10A).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to modify Hong’s coil unit to Low’s multiple interconnectable coil elements are connected in series to increase the probability that a receive coils of a receiver portion aligns with a transmit coil of the inductive charger unit to enable efficient inductive charging (‘933, par. 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851